DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 9/22/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: MASS SPECTROMETER WITH CHARGE UP DETERMINER USING ION INTENSITY SIGNAL.
Status of the Application
	Claim(s) 1-8 is/are pending.
	Claim(s) 1-8 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto (JP 2018120804 A) in view of Quimby et al. (US 20130099113 A1).
	Regarding claim 1, Morimoto teaches a mass spectrometer including a plurality of ion optical elements (see e.g. fig 1: 14, 15) each of which is used for transporting ions or controlling the behavior of ions by an effect of an electric field (see e.g. [0009]), the mass spectrometer further comprising: 
	a device state determiner (required for intended operation of system, see computer, [0025]) configured to perform, in response to a user instruction, or at a regular or irregular predetermined timing (time to perform check), an analysis on a predetermined sample (see e.g. [0026]), and to determine whether the mass spectrometer is in a normal state or abnormal state (contaminated) 
	a charge-up determiner (required for intended operation of system, see e.g. 34) configured to perform a charge-up check if it is determined by the device state determiner that the mass spectrometer is in an abnormal state (contaminated, see e.g. [0036]), wherein the charge-up check includes determining whether or not charge-up is likely to be present in the plurality of ion optical elements and locating the charge-up if charge-up is likely to be present (the charge up will be located in the selected elements being monitored, see e.g. [0039,42]), based on a change in the ion intensity signal observed in the analysis performed on the predetermined sample while one or more of voltages applied to the plurality of ion optical elements are changed according to a predetermined sequence (see [0039,42]); and 
	a notifier (some kind of UI required for intended operation of system, see [0020]) configured to notify a user of results of determination by the device state determiner and the charge-up determiner (see [0020,42]).
	It is unclear if Morimoto teaches determining the normal/abnormal state based on an ion intensity signal which is a result of the analysis on the predetermined sample. 
	However, some determination of routine intervals (i.e. determination of a normal/abnormal (contaminated) state) would have been required to perform the contamination determination routine, since the mass spectrometer would need to be operated normally on regular samples between the contamination determination routines. Further, the use of periodic testing based on an ion intensity signal was well known in the art. For example, Quimby teaches a cleaning system to determining the normal/abnormal state (time for scheduled cleaning) based on an ion intensity signal which is a result of the analysis (see modifying scheduled time based on ion signal, Quimby, [0095-96]), which enables compatibility with a maintenance schedule (see [0095]) and compatible with concurrent cleaning of upstream components (see abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Quimby in the system of the prior art, because a skilled artisan would have been motivated to look for ways to enable the intended operation of providing a cleaning/evaluation schedule procedure, while also enabling compatibility with concurrent cleaning of upstream components, in the manner taught by Quimby. Furthermore, it is noted that under the broadest reasonable interpretation of the claims, the analysis on the predetermined sample could be a simple determination that e.g. the ion beam is actually running. Further clarification is respectfully suggested. 

	Regarding claim 2, the combined teaching of Morimoto and Quimby teaches the charge-up determiner (required for intended operation of system, see e.g. Morimoto, fig 1: 34) comprises: a controller (see 34) configured to control each relevant section of the mass spectrometer so as to sequentially select each of two, more or all of the plurality of ion optical elements, and perform an operation for resolving charge-up on the selected ion optical element (see [0036]), after performing the analysis for a predetermined period of time (after collecting ion intensity information using the recipe, see e.g. [0031]); and a determination processor (see 34) configured to determine a degree of contamination of each ion optical element under a control of the controller, based on a change in ion intensity signal observed when the operation for resolving charge-up on the ion optical element was performed (see [0036-37]). The combined teaching fails to explicitly disclose the charge-up determiner, controller, and determination processor are separate. However, Morimoto teaches different components for e.g. calibrating curves, intensity variance, and determination (see Morimoto, fig 1:32-34), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to use separate components for different calculation/determinations, including the charge-up determination and contamination degree calculation, as a routine skill in the art. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 3, the combined teaching of Morimoto and Quimby teaches the operation for resolving charge-up on the selected ion optical element by the controller includes temporarily applying a direct-current voltage (see Morimoto, [0031,33,35]) whose polarity is different from a polarity of a direct-current voltage applied to the selected ion optical element when the analysis is performed, or a direct-current voltage whose polarity is a same as a polarity of an ion to be analyzed (see same, will either be the same or different).

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto and Quimby, as applied to claim 1 above, and further in view of Franzke et al. (US 20140001352 A1) [hereinafter Franzke].
	Regarding claim 4, the combined teaching of Morimoto and Quimby teaches the operation for resolving charge-up on the selected ion optical element by the controller includes generating, in an ion source, an ion (during normal operation for e.g. mass spectrometry; also see Morimoto, e.g. [0026], see fig 1), and driving each ion optical element so as to allow the ion to pass through the selected ion optical element and all ion optical elements located on an upstream side of an ion stream with respect to the selected ion optical element (see e.g. 14c, 15, and passing through 14a, 14b). The combined teaching fails to explicitly disclose an ion whose polarity is different from a polarity used in the analysis. It is unclear what the relative polarities are. However, it is noted that the ions generated by the specific determination routine should have a consistent charge (note e.g. [0031,33]), and the system of the prior art operates independently of whatever charge is selected for the e.g. doping beam, while the use of generating positive or negative ions from an ESI source, based on analyte or experimental needs, was very well known in the art at the time the application was effectively filed (see, e.g., Franzke, abstract). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to operate the cleaning system of the combined prior art for ion beams that are both positive and negative, as a routine skill in the art, thereby producing beams with opposite polarity as those used in the determination. It is noted that simple substitution of one known element for another to obtain predictable results supported a prima facie obviousness. See MPEP 2143.

Claim(s) 5-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto and Quimby, as applied to claim 1 above, and further in view of Kumashiro et al. (US 20130026359 A1) [hereinafter Kumashiro].
	Regarding claim 5, the combined teaching of Morimoto and Quimby teaches a main ESI probe configured to ionize a component in an introduced first liquid sample by electrospray ionization (see Morimoto, [0044]), a standard sample supplier configured to supply a standard sample (required for intended operation of ESI, see [0044], see also fig 1: 13). It is unclear if the combined teaching discloses a sub ESI probe configured to ionize a component in the standard sample supplied from the standard sample supplier by electrospray ionization. However, sub probes were well known in the art at the time the application was effectively filed. For example, Kumashiro teaches a system to enable more interaction between the mist and neutral particles by using a sub ESI probe (see plurality of probes, Kumashiro, fig 2, [0031]) configured to ionize a component in the standard sample supplied from the standard sample supplier by electrospray ionization (see same) which enables the flexibility to control pressures and different ionization modes (see [0013-16]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kumashiro in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve effectiveness of the ionization process, including better controlling interaction, pressures, and modes, in the manner taught by Kumashiro. 
	Regarding claims 6-7, the combined teaching of Morimoto and Quimby fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Kumashiro, for similar reasons as claim 5 above. 

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto, Quimby, and Franzke, as applied to claim 1 above, and further in view of Kumashiro et al. (US 20130026359 A1) [hereinafter Kumashiro].
	Regarding claims 8, the combined teaching of Morimoto, Quimby, and Franzke fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Kumashiro, for similar reasons as claim 5 above. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881